Citation Nr: 0500111	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO awarded service connection for diabetes 
mellitus, and assigned a 20 percent disability evaluation. 

FINDING OF FACT

Diabetes mellitus is manifested by no more than requiring 
insulin, a restricted diet, and exercise.

CONCLUSION OF LAW

Diabetes mellitus is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

A General Counsel opinion states that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.  In this case, the veteran's appeal 
arises out of his April 2002 claim for compensation for 
diabetes mellitus.  A VCAA letter was sent in regard to that 
issue in May 2002.  The veteran was notified of the August 
2002 rating decision which granted his claim for service 
connection.  His appeal of the evaluation relates to that 
claim, but arises after the beginning of the claims process.  
The veteran was provided with notice of the decision in 
August 2002, and the notice included an explanation of the 
procedure for obtaining review of the decision.  A statement 
of the case issued in February 2003 provided the veteran with 
the applicable rating criteria regarding diabetes mellitus, a 
statement of the reasons for the decision to award the 
particular evaluation, and a summary of the evidence 
considered by the Secretary.  38 U.S.C.A. § 5104.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 20 percent for 
diabetes mellitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  

Under Diagnostic Code 7913, diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 disability evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent disability evaluation.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent disability evaluation.  Diabetes 
mellitus manageable by restricted diet only warrants a 10 
percent disability evaluation.  

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  38 CFR § 
4.119, Diagnostic Code 7913 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was awarded service connection (compensation) for 
diabetes mellitus in an August 2002 rating decision, and was 
assigned a 20 percent disability evaluation under Diagnostic 
Code 7913.  In order to warrant a 40 percent disability 
evaluation, the next higher evaluation, the evidence must 
show that the veteran requires insulin, a restricted diet, 
and regulation of activities.  The veteran was diagnosed with 
new onset diabetes type II in January 2002 by his private 
physician.  His physician prescribed medication and 
instructed the veteran to take food if he developed 
hypoglycemic side effects.  In February 2002, the veteran had 
no polydipsia, no polyuria, no weight change, no visual 
disturbance, no chest pain, and no paresthesias.  His current 
blood sugar control was noted to be poor.  The physician 
increased the veteran's medication, and recommended that the 
veteran limit his calories.  He was advised to avoid going 
barefoot and avoid tight fitting shoes, and to examine his 
feet regularly for lesions.  A diabetes educator reviewed the 
veteran's treatment of balance of diet, exercise, and 
medicine.  He was advised to take a sugar source with him on 
a planned extended trip, and to schedule a follow-up 
examination when he returned.

The veteran was seen at the VAMC on return from his trip in 
April 2002.  The veteran denied any current symptoms, and 
indicated that he had been doing glucose readings.  The 
veteran was instructed to continue diet and exercise, to 
continue monitoring his glucose levels, and to return for 
follow-up in three months.  In a July 2002 VA outpatient 
treatment report, the examiner noted that the veteran was 
highly athletic, he eats a good diet, and enjoyed swimming 
for exercise.  The veteran was advised to continue diet and 
exercise, and return to the clinic in four months, or sooner 
if needed.  

In an October 2002 VA outpatient treatment report, it was 
noted that the veteran was a highly active athlete who swam, 
hiked, runs seven miles, and did many activities.  It was 
noted that his fingersticks went up to 130, which was 
unusual, and that the veteran was maintaining normal levels 
in the past.  The assessment was non-insulin dependent 
diabetes mellitus, controlled.  The plan was to continue all 
medications as prescribed, to continue diet and exercise, and 
to return to the clinic in three months.

In a February 2003 VA outpatient treatment report, it was 
noted that he had just returned from traveling in Africa for 
two months.  His fingersticks were running 155.  The plan was 
to add metformin to his medications, to monitor fingerstick 
results more closely with the new medication, to continue 
regular exercise, and to return to the clinic in three 
months.

In an April 2003 VA liver-clinic follow-up report, it was 
noted that the veteran was exercising less and that his 
finger-stick glucose values were higher, to around 145 versus 
120 in the prior two weeks.  He denied night sweats, fever, 
chills, anorexia, or change in bowel habit, and otherwise 
felt okay.  The impression was unknown cause of decreased 
glucose control, perhaps secondary to diminished exercise.  
His medication was maintained at the same doses, and he was 
instructed to return to the clinic in two weeks.

In a January 2004 VA examination report, it was noted that 
the veteran was on insulin and that his blood sugars had been 
reasonably well-controlled but still required further 
adjustments.  It was noted that the veteran had several 
hypoglycemic reactions, which he self-treated.  The veteran 
reported that he had had one episode of high blood sugar that 
required him to go to the hospital for adjustment and 
control, but otherwise he had not required any other 
hospitalizations.  He had had no serious infections, or eye, 
kidney, or heart problems.  It was noted that the veteran was 
diagnosed with hyperlipidemia and hypertension, and had been 
put on medication.  It was noted that the veteran had no 
significant weight fluctuations and no changes in his general 
activity level.  The diagnosis was diabetes mellitus type II 
(currently insulin dependent) with complications of 
hyperlipidemia and hypertension.

The above indicates that the veteran does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.  Although the veteran requires insulin 
and a restricted diet, there is no indication that the 
veteran must regulate his activities.  On the contrary, it 
was noted that the veteran was very athletic, and engaged in 
swimming, hiking, running, and extended travel to foreign 
countries.  His health care providers instructed him to 
continue with diet and exercise, and take his prescribed 
medications, and monitor his glucose levels.  There is no 
indication that he was instructed to regulate his activities, 
and no evidence that he actually refrained from any 
activities of his own accord.  He was noted to engage in 
various athletic activities, and the latest examination 
report noted that there were no changes in his general 
activity level.  As the veteran is not required to regulate 
his activities, he does not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913.  
Although the veteran has asserted that careful regulation of 
his activities was absolutely essential to his health, the 
Board finds the medical evidence, which contain reports of 
the veteran's travels and athletic activities, more 
probative.  The Board also finds probative the instructions 
of the veteran's health care providers, which did not require 
the veteran to regulate his activities.

The Board notes that compensable complications of diabetes 
are to be separately rated unless they are part of the 
criteria used to support a 100 percent disability evaluation, 
and that noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  The VA 
examiner noted that the veteran had complications of 
hyperlipidemia and hypertension.  Hyperlipidemia is 
noncompensable under the rating schedule.  The veteran is 
separately rated for hypertension.  He was awarded service 
connection for hypertension and was assigned a noncompensable 
evaluation.  The veteran did not appeal that evaluation.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the AOJ eventually assigned 
an effective date and a 20 percent evaluation effective April 
9, 2002.  (An overpayment was not created due to error on the 
part of the AOJ.)  During the time frame, there have been 
some changes in his medical status.  Clearly, he has changed 
from noninsulin-dependent diabetes mellitus to insulin-
dependent diabetes mellitus.  However, for purposes of the 
rating schedule, his overall disability has not changed and a 
uniform rating is warranted. 

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 20 percent for 
diabetes mellitus, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It was noted in the January 2004 VA examination 
report that the veteran owned and ran his own youth hostel, 
and that he had only required one hospitalization.  The 
veteran has not indicated any interference with his 
employment.  The Board concludes that referral of this case 
to the Under Secretary or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


